Denied and Opinion Filed June 29, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00711-CR

                    IN RE BRADRICK JERMAINE COLLINS, Relator

                 Original Proceeding from the County Criminal Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. MA-17-18552-F

                             MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Whitehill
                                   Opinion by Justice Myers
       In this original proceeding, relator Bradrick Jermaine Collins seeks a post-conviction writ

of habeas corpus vacating his misdemeanor conviction for driving while intoxicated with a blood

alcohol concentration of more than 0.15. Relator was assessed a fine and sentenced to 171 days’

confinement probated and a term of community service and community supervision. Relator’s

appeal of the conviction is pending in this Court in cause number 05-18-00498-CR, Bradrick

Jermaine Collins v. State of Texas.

       Habeas corpus is an extraordinary remedy for situations in which there is no other adequate

remedy at law. Ex parte Cruzata, 220 S.W.3d 518, 520 (Tex. Crim. App. 2007). An applicant

may not use the writ of habeas corpus to challenge matters that could have been raised on direct

appeal. Id. Further, an applicant may not file a petition for writ of habeas corpus in a felony or

misdemeanor case in which the applicant seeks relief from an order or a judgment of conviction

ordering community supervision “if the applicant could obtain the requested relief by means of an
appeal under Article 44.02 and Rule 25.2, Texas Rules of Appellate Procedure.” TEX. CRIM. PROC.

CODE ANN. § 11.072(3)(a) (West 2015).

       Relator has an adequate remedy on appeal. Accordingly, we deny relator’s June 20, 2018

application for writ of habeas corpus.




                                                /Lana Myers/
                                                LANA MYERS
                                                JUSTICE




Do Not Publish
TEX. R. APP. P. 47
080711F.U05




                                             –2–